Citation Nr: 1644190	
Decision Date: 11/22/16    Archive Date: 12/01/16

DOCKET NO.  12-22 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), depression, dysthymic disorder, cognitive disorder, and polysubstance abuse disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), depression, dysthymic disorder, cognitive disorder, and polysubstance abuse disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1975 to December 1976.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2010 rating decision in which the RO denied a claim for service connection for PTSD.  In October 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2012. 

Concerning the specific issue of entitlement to service connection for an acquired psychiatric disorder, the primary issue that has been adjudicated in this case is whether the Veteran has PTSD as a result of the claimed in-service stressor. VA treatment notes, however, reflect that the Veteran has also been diagnosed with other psychiatric disorders, including depression, dysthymic disorder, cognitive disorder, and polysubstance abuse disorder.  The Board has therefore recharacterized the issue on appeal more broadly, to encompass any diagnosed acquired psychiatric disorder.  See generally Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that what constitutes a claim is not a Veteran's own characterization of the disorder for which he seeks service connection, but that claims must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim).

The issue of Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), depression, dysthymic disorder, cognitive disorder, and polysubstance abuse disorderaddressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





(CONTINUED ON NEXT PAGE)
FINDINGS OF FACT

1.  In an unappealed April 2003 rating decision, the RO denied entitlement to service connection for a nervous condition.  New and material evidence was not received within the one year appeal period.

2.  Evidence received since the April 2003 decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for a nervous condition and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's April 2003 denial of service connection for a nervous condition is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  Evidence received since the April 2003 decision is new and material and the criteria for reopening of the claim for entitlement to service connection for a nervous condition have therefore been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits and to assist the claimant in obtaining evidence to substantiate the claim.  In this document, the Board makes no final decision averse to the Veteran.  Hence, there is no need to address whether VA has met its duties to notify and assist.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Prior to receipt of the claim that led to this appeal, VA had denied claims for the same disability.  

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In order to determine whether new and material evidence has been received, the Board must analyze the law applicable to the underlying service connection claim.


In an August 1994 rating decision the RO denied entitlement to service connection for a nervous disorder because the evidence did not show clinical diagnosis of or treatment for this condition.  At the time of the August 1994 denial, the evidence before the RO included the Veteran's service treatment records, a June 1983 private PTSD examination, and the Veteran's statements.  Additionally, evidence included treatment records from the Milwaukee VAMC, which shows March 1994 Axis I diagnosis of cocaine and alcohol dependence, cannabis abuse.  Further, an August 1990 private Psychological Assessment diagnosed alcohol dependence and drug dependence.  The Veteran was notified of the denial in a letter dated in August 1994 but did not initiate an appeal of the decision by filing a notice of disagreement within one year of notification of the decision.  No evidence was added to the record within one year of the decision. The denial therefore became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

In February 2003, VA again received a claim of entitlement to service connection for a nervous disorder.  Additional VA treatment records were added to the record after which the RO again denied the claim in April 2003 after reopening it.  The basis of the denial was that the in-service and nexus elements were not met.  The RO notified the Veteran of the decision that same month.  No notice of disagreement nor any new evidence was submitted within one year of such notification.  The April 2003 decision thus became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

VA received the claim that led to this appeal in August 2009.  In January 2010, the Veteran underwent a VA examination and was diagnosed with a dysthymic disorder.  At the time of the 2003 decision it is not particularly clear that the Veteran had a diagnosed psychiatric disorder, although he had been diagnosed with substance abuse and "claustrophobia."  

Here, the Veteran's statements, viewed in combination with the January 2010 VA examination report and the diagnosis of dysthymic disorder, constitute additional evidence that could reasonably substantiate the claim if it reopened by triggering VA's duty to provide an examination as to the etiology of any psychiatric disorder as part of its duty to assist.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The evidence is thus new and material and the criteria for reopening have therefore been met.  Reopening of the claim for entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), depression, dysthymic disorder, cognitive disorder, and polysubstance abuse disorder is thus warranted.


ORDER

The application to reopen a claim for entitlement to service connection for a nervous condition (also claimed as an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), depression, dysthymic disorder, cognitive disorder, and polysubstance abuse disorder) is granted.


REMAND

Once VA provides an examination or obtains a medical opinion in a case, it must ensure that the examination or opinion is adequate.  

The Veteran contends that he developed symptoms of mental anguish in service when he was harassed by a Commander because he was an African American soldier.   Specifically, the Veteran explained that his military occupational specialty (MOS) was Clerk and that he worked with a civilian Caucasian woman.  According to the Veteran's reports, the Commander's harassment to include forcing him to repeatedly retype the same work, was triggered because the Veteran, an African American soldier, was working with a Caucasian woman.  

Notably, in the February 2010 rating decision, the RO conceded the Veteran's in service stressor based on service personnel records documenting the Veteran was counseled about poor typing skills.  Additionally, the Veteran attributes his second stressor to being chased, assaulted, and shot at by unknown men during boot camp.  

VA and private treatment records show treatment for alcohol and drug addiction and a 2003 diagnosis for dysthymic disorder.  However, the medical evidence does not provide nexus between any psychiatric diagnosis and military service.  There is also no current diagnosis of PTSD.

Here, the January 2010 VA examiner opined that the Veteran did not meet criteria for the diagnosis of PTSD; and although there appeared to be some mild depression there were no significant symptoms of anxiety.  The examiner's rationale was the Veteran's reported stressor of repeated harassment by his superior officer does not meet DSM-IV criteria as a traumatic event.  Noting that the DSM IV criteria requires an event that involves actual or threatened death or serious injury, or the threat to the physical integrity of self or others, the examiner concluded that the Veteran's reported experiences, do not show that he experienced, witness, or was confronted with such an event and therefore, he does not meet the criteria for PTSD diagnosis.

In April 2012, the Veteran was afforded another VA examination for psychiatric disorders.  Similar to the January 2011 VA opinion, the April 2012 VA examiner opined that the Veteran's symptom's do not meet the diagnostic criteria for PTSD under DSM-IV criteria but opined that he does have dysthymia, stemming from his unhappy circumstances to include a history of drug abuse, failed relationships, unemployment, public housing, and financial dependence.  The examiner also diagnosed cognitive disorder and polysubstance abuse disorder, noting that the Veteran appeared mildly depressed.  Further, the examiner opined that the Veteran has serious damage to his cognitive abilities due to a long history of drug abuse.  The examiner also opined that during the appeal period, the Veteran's claims of stressors have been inconsistent.  Specifically, the Veteran initially reported an in service stressor involving harassment by a Commander.  Here, the examiner noted that his service records document that he was intellectually and motivationally unable to perform the duties of a unit clerk, even at a minimal level, and was given an "expeditious" discharge.  The examination report further indicates that when the Veteran's claim was denied he submitted a subsequent claim reporting an in service stressor of attempted sexual assault by a cab driver at Ft. Wood that he believes he may have told someone about at the base.

The examiner found that it was unclear of whether or not the reported events occurred however service records support that the Veteran was not harassed by superiors but instead superiors attempted to help the Veteran to perform his duties (e.g. typing) and when he was unsuccessful he was allowed an early, honorable discharge after serving one year of a four year enlistment.  The examiner opined that the evidence of record shows that the Veteran's primary problem has been drug and alcohol abuse and concluded that he has sustained brain injury in the process and that on evaluation he was unable to describe any symptoms he might have resulting from PTSD.

Of record is a Certification of Appeal, VA Form 9, certifying the appeal of the psychiatric denial to the Board in December 2013.  Effective August 4, 2014, VA promulgated a rule regarding the use of the DSM-5 with regard to all applications for benefits relating to mental disorders.  70 Fed. Reg. 45,093 (Aug. 4, 2014).  The rulemaking included an applicability date of August 4, 2014 and stated that the rule applied to all applications for benefits received by VA or pending before the AOJ on or after that date and explained that VA did not intend for the rule to apply to claims that had been certified to the Board or pending before the Board.  As this case was not pending before the Board or certified to the Board prior to August 4, 2014, the Veteran must be afforded an examination and an opinion obtained in conformance with the DSM-V.  

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran informing him of the evidence that can substantiate a claim of service connection for PTSD based on a personal assault stressor.

2.  Schedule the Veteran for a VA mental disorders examination.  The examiner must review the claims file in conjunction with the examination.  The examiner is asked to accomplish the following:  

(a)  Identify all psychiatric disorders from which the Veteran has suffered at any time during the course of his claim and appeal, in conformance with the DSM-V.  If the examiner determines that the Veteran has not had PTSD, the examiner must provide a rationale explaining why.  This explanation must include the examiner's assessment of whether the claimed stressor of harassment by the Veteran's commanding officer gave rise to PTSD, taking into consideration that military personnel records document that the Veteran was given a routine typing assignment which needed to be retyped five times, he was noted to be unable to complete a routing typing assignment in a timely manner, and was counseled about his poor typing skills, and forced to type rosters and letters repeatedly.  The examiner must also specifically address whether the Veteran's report of assault by men while in boot camp or sexual assault by a cab driver is supported by evidence of behavior changes.  

(b)  The examiner is asked to opine whether it is as least as likely as not (50 percent probability or more) that any current identified psychiatric disorder was caused by the Veteran's active service or had onset during his active service.  Any opinion provided must be supported by a rationale.  The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account in formulating the requested opinion.

3.  Thereafter, re-adjudicate the claim that is the subject of this Remand.  If any benefit sought remains denied, furnish to the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


